Citation Nr: 1002698	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the left hip with left leg pain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1971 and from March 1973 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The Veteran appeared for a Video Conference hearing in 
November 2009.  During this hearing, he and his 
representative raised the issue of entitlement to service 
connection for a low back disorder, to include as secondary 
to the service-connected left hip disorder.  This claim is 
referred back to the Board for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During his November 2009 hearing, the Veteran reported 
current and ongoing left leg treatment at the Low Country 
Orthopedic Clinic in North Charleston, South Carolina.  The 
most recent treatment records from this facility contained in 
the claims file date from March 2006.  Updated records of 
such treatment would be relevant to the claim at hand and 
must be requested prior to a final Board decision on this 
claim.  38 C.F.R. § 3.159(c)(1) (2009).

Moreover, the Veteran was last examined in conjunction with 
his claim in April 2006.  While subsequent private treatment 
records show frequent treatment for left leg symptoms, and 
the Veteran reported similar symptoms during his hearing, it 
is not entirely clear which symptoms are attributable to the 
claimed low back disorder as opposed to the service-connected 
left hip disorder.  A further examination clarifying this 
matter and containing updated information as to the extent of 
left hip disability would therefore be helpful in this case.  
See 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1. After securing a release form, with 
full address information, records of 
treatment of the Veteran dated since 
March 2006 should be requested from the 
Low Country Orthopedic Clinic in North 
Charleston.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the Veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected left hip disorder.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination

All tests and studies deemed necessary by 
the examiner should be performed, and 
these should include range of motion 
testing.  The examiner should comment on 
the presence and extent of any 
malunion/nonunion, ankylosis, painful 
motion, giving out, functional loss due 
to pain, excess fatigability, additional 
disability during flare-ups, and weakness 
resulting from the left hip disability.  
The examiner should also clarify the 
extent of the left leg symptomatology 
attributable to the service-connected 
left hip disorder, as opposed to the low 
back disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


